[DO NOT PUBLISH]




             IN THE UNITED STATES COURT OF APPEALS
                                                        FILED
                    FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                      ________________________   ELEVENTH CIRCUIT
                                                      MAY 1, 2008
                                                  THOMAS K. KAHN
                            No. 07-13305
                                                       CLERK
                        Non-Argument Calendar
                      ________________________

                  BIA Nos. A95-902-128 & A95-902-129

MICHEL ALEXANDER GARCIA-REYES,
ALEJANDRA PATRICIA ORTEGA DE GARCIA,
NATALIA ISABEL GARCIA-ORTEGA,

                                                      Petitioners,

                                  versus

U.S. ATTORNEY GENERAL,

                                                      Respondent.

                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                              (May 1, 2008)

Before TJOFLAT, BLACK and KRAVITCH, Circuit Judges.

PER CURIAM:
       Michel Alexander Garcia-Reyes, a native and citizen of Venezuela, petitions

this court for review of the Board of Immigration Appeals’ (the “BIA”) removal

order and denial of withholding of removal or relief under the United Nations

Convention Against Torture (“CAT”). Garcia submits this petition on behalf of

himself, his wife, and his minor daughter. For the reasons discussed below, we

affirm the decision of the BIA.

                                      BACKGROUND

       Garcia, his wife, and his daughter arrived in the United States on June 18,

1999 on non-immigrant visas for pleasure, but remained beyond the expiration

period. In June 2002, Garcia filed an application for asylum, withholding of

removal, and CAT relief alleging that he had been persecuted in Venezuela.1

       In an addendum to his application, Garcia claimed to seek asylum on

account of persecution he experienced in Venezuela. The persecution related to a

car accident he had while living there. One night in May 1999 while driving home

from work, Garcia hit and seriously injured a construction worker who was

working in the street with no warning light signaling his presence. The police later

determined that Garcia was not at fault. The victim, Jesus Ramirez, and his



       1
          Garcia filed the application with the assistance of an attorney. The attorney, who was
later indicted for fraud in connection with services he provided to immigrants, failed to notify
Garcia of pending hearings and Garcia was ordered removed in absentia. Garcia later moved to
reopen proceedings, and the motion was granted.
                                                   2
brother, Marco Ramirez, however, began demanding that Garcia compensate Jesus

for his injuries. They ultimately requested $10,000, which Garcia refused to pay.

The Ramirez brothers made threatening phone calls to Garcia’s home and work

demanding the money. Then Garcia’s car disappeared for a few days and was

returned with a bullet hole and a note indicating that this was an example of what

would happen to Garcia if he didn’t pay.

       Garcia added additional information in a supplemental statement filed prior

to his immigration hearing and in his testimony at the hearing. He stated that he

was politically active with the Democratic Action Party that opposed current

President Hugo Chavez. He stated that he supported various campaigning

candidates and spoke out against Chavez in meetings at various homes. Garcia

testified that he was threatened once in December 1998 while he was campaigning

against Chavez. Chavez’s “people” threatened him verbally saying that “once they

were in power, they were going to take over the things that the opposition at that

time possessed or had.”2




       2
         Garcia does not argue—nor could he—that this single verbal threat made to him and his
fellow campaigners in December 1998 supports his claim for withholding of removal. To
establish that persecution was on account of the petitioner’s political opinion, the petitioner must
present evidence “showing a good reason to fear that he . . . will be singled out for persecution
on account of such an opinion.” Sepulveda v. U.S. Atty. Gen., 401 F.3d 1226, 1231 (11th Cir.
2005) (quotation omitted) (emphasis in original). A vague threat to a group of protesters
—which happened to include the petitioner—from a bystander does not signify that he was or
would be singled out for persecution on account of his political opinion.
                                                 3
      In the addendum and at his immigration hearing, Garcia stated that the car

accident was connected to his political activity, because the Ramirez brothers were

supporters of Chavez. Garcia testified that he believed the accident to be a set-up.

Garcia gave the following reasons for this belief: the man he hit “was not where he

was supposed to be,” the accident was not Garcia’s fault, and he has since learned

that Marco Ramirez, the brother of the man he hit, is a Chavez supporter and a

policeman. Garcia also testified that he knew Marco was the one responsible for

stealing his car because “he was a person basically of the zone where [Garcia]

lived” and because his neighbors believed so. Garcia did not explain why his

neighbors believed Marco had taken the car. Garcia also testified that he received

more calls threatening him and his family after the car was stolen, saying that

“somebody was going to pay.” Shortly thereafter, Garcia fled to the United States.

      Based on the application, the supplement, Garcia’s testimony, and letters

from Garcia’s family stating that they continued to receive threats against Garcia,

the Immigration Judge (the “IJ”) denied relief. The IJ noted that Garcia agreed he

would no longer be seeking asylum.3 The IJ found that Garcia had failed to meet

his burden of proof to establish eligibility for withholding of removal. Although

the IJ stated that there were “no credibility issues,” the IJ determined that there was

no direct link between Garcia’s alleged persecution and a political ground.

      3
          Garcia does not dispute that he dropped his asylum claim.
                                                 4
      Garcia appealed to the BIA. The BIA affirmed the IJ’s order, but did not

adopt the IJ’s opinion. The BIA agreed with the IJ that it was “pure speculation”

by Garcia that the car accident was set-up as an excuse to persecute Garcia for his

anti-Chavez political views. The BIA found that Garcia had failed to meet his

burden of proof to establish entitlement to withholding of removal. The BIA also

determined that no persuasive arguments had been presented indicating entitlement

to relief under CAT. Garcia timely petitioned this court for review.

                            STANDARD OF REVIEW

      This court reviews only the decision of the BIA, except to the extent that it

expressly adopts the opinion of the IJ.   See Najjar v. Ashcroft, 257 F.3d 1262,

1284 (11th Cir. 2001). Factual determinations of the BIA are reviewed under the

substantial evidence test, and this court “must affirm the BIA’s decision if it is

supported by reasonable, substantial, and probative evidence on the record

considered as a whole.” Id. (internal quotation omitted). A finding of fact will be

reversed “only when the record compels a reversal; the mere fact that the record

may support a contrary conclusion is not enough to justify a reversal of the

administrative findings.” Adefemi v. Ashcroft, 386 F.3d 1022, 1027 (11th Cir.

2004) (en banc). Legal determinations, however, are reviewed de novo. Ruiz v.

U.S. Attorney Gen., 440 F.3d 1247, 1254 (11th Cir. 2006).



                                           5
                                   DISCUSSION

      We first note that no argument regarding CAT relief has been made on

appeal, and therefore, that issue is abandoned. See United States v. Cunningham,

161 F.3d 1343, 1344 (11th Cir. 1998). As Garcia previously abandoned his asylum

claim, we review only his claim for withholding of removal.

      To demonstrate eligibility for withholding of removal, the alien applicant

must establish that his “life or freedom would be threatened in [his home country]

because of the alien’s race, religion, nationality, membership in a particular social

group, or political opinion.” 8 U.S.C. § 1231(b)(3)(A). The applicant “bears the

burden of demonstrating that it is ‘more likely than not’ that he will be persecuted

or tortured upon his return” to his country.” Fahim v. U.S. Atty. Gen., 278 F.3d
1216, 1218 (11th Cir. 2002); 8 C.F.R. § 208.16(b).

      This burden may be satisfied in either of two ways. First, the alien may

establish past persecution in his country based on a protected ground. 8 C.F.R.

§ 208.16(b)(1)(i). This creates a presumption that the alien’s life would be

threatened in the future should he return. Id. This presumption can be rebutted by

evidence that conditions in the country have changed or that the alien could avoid

the threat by relocating within the country. Tan v. U.S. Att’y Gen., 446 F.3d 1369,

1375 (11th Cir. 2006). Alternatively, the alien may establish eligibility by



                                           6
establishing that it is more likely than not that he will be persecuted on account of a

protected ground if he were removed to his country. 8 C.F.R. § 208.16(b)(2).

      The record does not compel us to find that Garcia has established eligibility

for asylum by either method. The record simply does not show that he was

persecuted on a protected ground. The threats in relation to the car accident never

referred to his political opinion nor requested that he stop his political activities.

Garcia’s evidence demonstrates that the Ramirez brothers wanted to force Garcia

to compensate Jesus for his injuries. No evidence establishes they held any interest

in punishing him for his anti-Chavez views. The statute makes clear that

withholding of removal is available only for those who are persecuted on account

of a protected ground. See Sanchez v. U.S. Att’y Gen., 392 F.3d 434, 438 (11th

Cir. 2004) (“It is not enough to show that she was or will be persecuted or tortured

due to her refusal to cooperate with the guerillas.”). Furthermore, the political

opinions of the Ramirez brothers do not transform what is essentially extortion into

political persecution. The important issue is whether the persecutor is acting

because of the alien’s political opinion, not whether the alien simply holds a

political opinion different from that of his alleged persecutors. See INS v. Elias-

Zacarias, 502 U.S. 478, 483 (1992).

      We agree with the BIA that Garcia’s belief that the car accident was a ruse

designed to trap Garcia on account of his political views is pure speculation. An
                                            7
alien must present “specific, detailed facts” establishing persecution on account of

a protected ground. Forgue v. U.S. Att’y Gen., 401 F.3d 1282, 1286 (11th Cir.

2005). Although credible, Garcia’s testimony provided no specific, detailed facts

linking the Ramirez brothers’ demand for money with political persecution.

      Garcia also argues that the Ramirez brothers acted with “mixed motives.”

Where persecutors act for multiple reasons, an alien may be entitled to asylum so

long as the persecution was done at least partially on account of the victim’s

political opinion. See In re S-P-, 21 I. & N. Dec. 486, 495, 1996 WL 422990

(1996). This “mixed motives” analysis does not apply here. Garcia has provided

no evidence, including in his own testimony, that the Ramirez brothers acted even

in some small part based on a desire to punish Garcia for his political views.

                                  CONCLUSION

      Because substantial evidence supports the BIA’s decision, Garcia’s petition

is DENIED.




                                          8